UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-04616) Exact name of registrant as specified in charter:	Putnam High Yield Advantage Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2013 Date of reporting period:	December 1, 2012 — May 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam High Yield Advantage Fund Semiannual report 5 | 31 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Some steadiness has returned to the investing environment, as many economies around the world are either improving or stabilizing. The U.S. equity market achieved record highs in the second quarter, as the nation’s economy slowly healed. Unemployment, housing, and consumer confidence data in the United States have all improved since the beginning of the year. State finances are faring better as well, although the ultimate consequences of federal budget sequestration on state economies remain to be measured. Against this backdrop of perceived economic progress, the Federal Reserve indicated that it may taper its monetary-easing and asset-purchasing policies. This posed challenges for markets that had become accustomed to the extraordinary programs put in place by the central bank. Putnam’s investment teams bring astute analysis of key market and policy-related risks to the task of finding the most attractive opportunities for investors. Integrating new thinking into time-tested strategies may prove particularly beneficial as the economy moves into the next stage of the current recovery. Our fixed-income managers, in particular, are cognizant of the risks of Fed policy changes and actively manage the funds to deal with the impact of the changes. When combined with the guidance of a financial advisor, who can help ensure that your portfolio matches your individual goals and tolerance for risk, we believe Putnam’s emphasis on innovative thinking, active investing, and risk management can serve shareholders well. We would like to extend a welcome to new shareholders of the fund and to thank you for investing with Putnam. About the fund Seeking a high level of current income for investors since 1986 Unlike most types of fixed-income investments, high-yield bond performance is more dependent on the performance of the companies that issue the bonds than on interest rates. For this reason, distinguishing between opportunities and potential pitfalls requires a rigorous investment process that includes analyzing companies. With Putnam High Yield Advantage Fund, this process is highlighted by intensive research, investment diversification, and carefully timed portfolio adjustments. Because of the risks of high-yield bond investing, in-depth credit research is essential. The fund’s research team—which includes analysts who specialize by industry — visits with the management of issuing companies and analyzes each company’s prospects. The team then compares this information to the bond’s upside or downside potential before deciding whether it is an appropriate investment for the fund. The fund’s portfolio typically consists of bonds from a broad range of industries and companies. Holdings are diversified across industry sectors and among bonds with differing credit ratings. While the fund invests primarily in the bonds of U.S. companies, its diversified approach allows it to include foreign bonds as well. As the bond markets shift over time, the fund’s managers look for ways to capitalize on developments that affect fixed-income securities in general and high-yield bonds in particular. For example, when credit spreads are wide and are expected to tighten, the fund may pursue the higher income potential offered by lower-quality issues. On the other hand, when credit spreads are narrow— that is, when the difference in yield between higher- and lower-rated bonds of comparable maturities is small — the fund may shiftits emphasis to higher-quality high-yield bonds. What makes a bond “high yield”? High-yield bonds are fixed-income investments typically issued by companies that lack an established earnings track record or a solid credit history. In general, high-yield bonds offer higher interest rates than investment-grade bonds to compensate for their increased risk. Because of this added risk, these bonds are typically rated below investment grade by an independent rating agency (for example, the lowest Moody’s Investors Service rating of investment-grade bonds is Baa). The lower the rating, the greater the possibility that a bond’s issuer will be unable to make interest payments or repay the principal. Bond ratings Moody’s Grade Aaa Investment Aa, A Investment Baa Investment Ba, B High yield Caa/Ca High yield C High yield Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. † Returns for the six-month period are not annualized, butcumulative. 4 High Yield Advantage Fund Interview with your fund’s portfolio manager Paul, what was the market environment like for high - yield bonds during the six months ended May31, 2013? Overall, it was a strong period for the asset class, although rising U.S. Treasury yields hampered high-yield-bond performance during the final month of the period. Credit-sensitive fixed-income categories were bolstered by the improved risk sentiment that resulted from global monetary easing during and prior to the reporting period, and high-yield bonds continued to benefit from persistent investor demand and solid corporate fundamentals. Within the high-yield market, for the year-to-date period through May 31, 2013, transportation was the best-performing industry while housing was the weakest. During May2013, as investors increasingly debated when the Federal Reserve would begin to taper its bond-buying programs, Treasury yields rose and bond prices declined. However, because high-yield bonds are generally less sensitive to interest-rate movements than higher-quality, longer maturity bonds and are heavily influenced by the fundamental performance of corporate issuers, their prices fell less than most other fixed-income categories. Before we discuss the fund’s performance, would you briefly summarize your investment philosophy and process? From a philosophical perspective, we believe the potential to outperform in the high-yield This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 5/31/13. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on pages 15–16. High Yield Advantage Fund 5 market comes from pursuing capital appreciation in bonds that are backed by improving corporate fundamentals. Consistent with this philosophy, we have an unwavering commitment to rigorous fundamental research. In conducting credit research, we employ classic financial analysis, while also evaluating companies according to the following characteristics: sustainable competitive advantage, viability of the capital structure, free cash flow trends, and adequate downside protection. Our investment process is a blend of “top down,” based on our views of the market’s fundamental, valuation, and technical characteristics, and “bottom up” by which we construct the portfolio with input from portfolio managers and analysts who have specialized expertise in various market segments. What factors influenced the fund’s relative performance? At the sector/industry level, overweighting telecommunications, cable/satellite, and financials; underweighting automotive; and beneficial overall positioning in chemicals provided the biggest boost to the fund’s results versus the index. Conversely, security selection in industrials, combined with holding lighter-than-benchmark stakes in metals/mining, diversified media, and transportation, detracted from relative Credit qualities are shown as a percentage of the fund’s net assets as of 5/31/13. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forward contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the cash and net other assets category. The fund itself has not been rated by an independent rating agency. 6 High Yield Advantage Fund performance and caused the fund to lag its benchmark. From a credit-quality standpoint, modestly overweighting CCC-rated securities aided relative performance, because they outperformed BB-rated and B-rated bonds. Which holdings helped versus the index? Travelport , a provider of computerized registration systems to the travel industry, was the top individual contributor, as the company witnessed a substantial year-over-year increase in online bookings, and also resolved a long-standing dispute with American Airlines. Satellite services provider Intelsat also helped the fund’s performance, thanks to stronger operating margins and continued steady growth. Additional contributors included Energy Future Holdings , a Dallas-based electric utility; NII Capital , the financing subsidiary of NII Holdings, which provides mobile communications for business customers in Latin America under the Nextel brand; and This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 5/31/13. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. High Yield Advantage Fund 7 Ceridian , a provider of human resources and payroll services. Which investments weren’t as productive? Exide Technologies , which makes lead-acid batteries for cars and other machines, was the biggest detractor. The company has suffered from declining profitability, due in part to steep restructuring expenses, weaker-than-expected demand in some markets, and higher lead-input costs. There is also concern that it could be forced to file for bankruptcy protection during the summer. An underweight position in multinational steel maker ArcelorMittal worked against the fund’s performance, as its bonds posted a solid gain during the period. What is your outlook for the high - yield market over the coming months? We evaluate the high-yield market by looking at three key factors: fundamentals, valuation, and “technicals,” or supply and demand dynamics. At period-end, we were neutral on all three. Looking first at fundamentals, we see an economic landscape marked by countervailing trends. United States gross domestic product [GDP] growth has continued to lag previous economic This chart shows how the fund’s credit quality has changed over the past six months. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forward contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the cash and net other assets category. The fund itself has not been rated by an independent rating agency. 8 High Yield Advantage Fund recoveries. Corporate fundamentals still appear to be reasonably solid, although earnings in various early-cycle industries are showing signs of softening. At the same time, by boosting economic activity and underpinning firmer labor market conditions, the U.S. housing recovery is helping to offset the drag on consumers from fiscal austerity measures. After bottoming at a record low 5.03% on May7, the significant sell-off in Treasuries later that month caused U.S. high-yield bond yields — as measured by the JPMorgan Developed High Yield Index — to increase to 5.73% by period-end. After trading as tight as 437 basis points — a basis point is oneone-hundredth of one percent — the yield advantage that high-yield bonds offered over Treasuries rose to 482 basis points by period-end. The high-yield default rate ended the period at 1%, which is well below the long-term average of more than 4%. In our view, while high-yield bond yield spreads remain relatively tight by historical standards, these data indicate that the asset class’s absolute yields remain attractive against the backdrop of lower-yielding alternatives elsewhere in the fixed-income marketplace. We believe this is particularly true given the relatively low risk of default at the present time. As for market technicals, demand for high-yield bonds has been solid in recent months, while new debt issuance in the sector reached record levels. A substantial portion of the new-issue volume was used to refinance existing debt, as corporations sought to lock in attractive long-term rates. Consequently, an environment of both heightened supply and demand suggests, in our view, a relatively neutral technical environment. Given this outlook, how have you positioned the fund? The amount of refinancing that has occurred during the past three years has extended the maturity profile of many high-yield issuers, which helps reduce their current debt load. As a result, we believe the prospects for the default rate to remain below the historical average for some time are quite good. That said, given the continuing uncertainty surrounding potential macroeconomic, U.S. fiscal policy, and geopolitical developments, we have modestly reduced the fund’s overall market risk by, among other measures, moderately increasing our cash position. While past performance does not guarantee future results, it is worth noting that since 1986, high-yield bonds have produced their strongest total returns during periods of relatively slow GDP growth of 2% or less, with the majority of gains coming from income rather than price appreciation. Thanks for bringing us up to date, Paul. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Paul D. Scanlon is Co-Head of Fixed Income at Putnam. He has an M.B.A. from The University of Chicago Booth School of Business and a B.A. from Colgate University. A CFA charterholder, Paul joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund’s portfolio managers are Norman P. Boucher and Robert L. Salvin. High Yield Advantage Fund 9 IN THE NEWS The World Bank has downgraded its outlook for global economic growth, projecting a somewhat slower expansion in 2013 due to Europe’s deeper-than-expected recession and a recent deceleration in emerging market economies. In its twice-yearly Global Economic Prospects report, the World Bank forecast that global GDP will increase 2.2% this year, a cut to its January outlook of 2.4%. This pace would constitute an approximate continuation of 2012’s moderate growth pace of 2.3%. The world’s large developing economies, such as Brazil, China, India, and Russia, continue to experience less rapid growth than they did before the 2008 global financial crisis and will likely need to stay focused on structural reforms to maintain expansion. China’s economy, in particular, is decelerating, with experts now anticipating that the world’s second-largest economy could experience its slowest growth rate in 23 years. In its report, the World Bank said debt-related uncertainties surrounding the eurozone and fiscal questions in the United States should have less impact on global economic growth in coming years. 10 High Yield Advantage Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended May 31, 2013, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 5/31/13 Class A Class B Class C Class M Class R Class Y (inception dates) (3/25/86) (5/16/94) (3/30/07) (12/1/94) (3/30/07) (12/31/98) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 7.89% 7.72% 6.99% 6.99% 7.07% 7.07% 7.59% 7.46% 7.62% 8.07% 10 years 135.98 126.54 118.81 118.81 118.79 118.79 129.72 122.25 130.46 141.77 Annual average 8.96 8.52 8.15 8.15 8.14 8.14 8.67 8.31 8.71 9.23 5 years 54.73 48.54 48.92 46.92 48.94 48.94 52.55 47.59 52.67 56.34 Annual average 9.12 8.24 8.29 8.00 8.29 8.29 8.81 8.10 8.83 9.35 3 years 36.76 31.29 33.57 30.57 33.73 33.73 35.48 31.08 35.49 37.76 Annual average 11.00 9.50 10.13 9.30 10.17 10.17 10.65 9.44 10.65 11.27 1 year 13.80 9.25 12.87 7.87 12.89 11.89 13.40 9.71 13.40 14.05 6 months 5.30 1.09 5.00 0.00 5.02 4.02 5.21 1.79 5.21 5.37 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. For purchases made after June 24, 2013, the 1.00% short-term trading fee, as described in the fund’s prospectus, no longer applies. High Yield Advantage Fund 11 Comparative index returns For periods ended 5/31/13 JPMorgan Developed High Lipper High Yield Funds Yield Index category average* Annual average (life of fund) —† 7.36% 10 years 152.87% 118.06 Annual average 9.72 8.07 5 years 69.83 52.47 Annual average 11.17 8.76 3 years 42.90 36.55 Annual average 12.64 10.93 1 year 14.81 13.97 6 months 6.02 5.50 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 5/31/13, there were 565, 534, 444, 387, 262, and 22 funds, respectively, in this Lipper category. † The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. Fund price and distribution information For the six-month period ended 5/31/13 Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.201 $0.177 $0.177 $0.195 $0.195 $0.207 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 11/31/12 $6.12 $6.38 $5.99 $5.97 $6.11 $6.32 $6.11 $6.34 5/31/13 6.24 6.50 6.11 6.09 6.23 6.44 6.23 6.47 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current rate (end of period) charge charge value value charge charge value value Current dividend rate 1 5.96% 5.72% 5.30% 5.32% 5.78% 5.59% 5.78% 5.94% Current 30-day SEC yield 2 N/A 3.80 3.20 3.20 N/A 3.59 3.71 4.21 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12 High Yield Advantage Fund Fund performance as of most recent calendar quarter Total return for periods ended 6/30/13 Class A Class B Class C Class M Class R Class Y (inception dates) (3/25/86) (5/16/94) (3/30/07) (12/1/94) (3/30/07) (12/31/98) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 7.76% 7.60% 6.86% 6.86% 6.95% 6.95% 7.47% 7.34% 7.50% 7.94% 10 years 123.41 114.48 106.95 106.95 106.99 106.99 117.50 110.44 118.19 128.81 Annual average 8.37 7.93 7.54 7.54 7.55 7.55 8.08 7.72 8.11 8.63 5 years 54.05 47.89 48.23 46.23 48.25 48.25 51.87 46.93 51.97 55.98 Annual average 9.03 8.14 8.19 7.90 8.19 8.19 8.72 8.00 8.73 9.30 3 years 31.75 26.48 28.82 25.82 28.73 28.73 30.75 26.50 30.75 32.88 Annual average 9.63 8.14 8.81 7.96 8.78 8.78 9.35 8.15 9.35 9.94 1 year 8.63 4.29 7.65 2.65 7.65 6.65 8.25 4.73 8.25 8.87 6 months 1.19 –2.86 0.65 –4.25 0.65 –0.33 0.93 –2.35 0.93 1.40 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 11/30/12 1.04% 1.79% 1.79% 1.29% 1.29% 0.79% Annualized expense ratio for the six-month period ended 5/31/13 1.04% 1.79% 1.79% 1.29% 1.29% 0.79% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. High Yield Advantage Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from December 1, 2012, to May 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.32 $9.15 $9.15 $6.60 $6.60 $4.04 Ending value (after expenses) $1,053.00 $1,050.00 $1,050.20 $1,052.10 $1,052.10 $1,053.70 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended May 31, 2013, use the following calculation method. To find the value of your investment on December 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.24 $9.00 $9.00 $6.49 $6.49 $3.98 Ending value (after expenses) $1,019.75 $1,016.01 $1,016.01 $1,018.50 $1,018.50 $1,020.99 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 High Yield Advantage Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. High Yield Advantage Fund 15 Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of May 31, 2013, Putnam employees had approximately $385,000,000 and the Trustees had approximately $92,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 High Yield Advantage Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. High Yield Advantage Fund 17 The fund’s portfolio 5/31/13 (Unaudited) CORPORATE BONDS AND NOTES (88.7%)* Principal amount Value Advertising and marketing services (0.5%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 $1,430,000 $1,101,099 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 975,000 833,625 Griffey Intermediate, Inc. /Griffey Finance Sub LLC 144A sr. notes 7s, 2020 1,570,000 1,589,625 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 1,340,000 1,447,200 Automotive (1.2%) Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 1,810,000 2,045,300 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 615,000 695,726 General Motors Financial Co., Inc. 144A sr. unsec. notes 4 1/4s, 2023 655,000 638,625 Navistar International Corp. sr. notes 8 1/4s, 2021 2,664,000 2,743,919 Schaeffler Finance BV sr. notes Ser. REGS, 8 3/4s, 2019 (Netherlands) EUR 210,000 311,160 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Netherlands) $1,648,000 1,870,480 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 565,000 638,450 Schaeffler Finance BV 144A sr. notes 4 3/4s, 2021 (Netherlands) 1,045,000 1,026,713 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 1,080,000 1,240,650 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 475,000 490,438 Basic materials (7.8%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 610,000 661,850 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 1,490,000 1,846,126 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 1,415,000 1,422,075 Ashland, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 1,050,000 1,072,313 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 1,120,000 1,143,800 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 3,835,000 4,132,212 Axiall Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 160,000 160,800 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 695,000 745,388 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 965,000 989,125 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 2,095,000 2,309,737 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 (Mexico) 1,880,000 1,992,800 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 1,145,000 1,282,400 18 High Yield Advantage Fund CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Basic materials cont. CEMEX SAB de CV 144A company guaranty sr. notes 5 7/8s, 2019 (Mexico) $580,000 $577,100 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 1,865,000 2,023,525 Eagle Spinco, Inc. 144A company guaranty sr. unsec. notes 4 5/8s, 2021 200,000 201,500 Edgen Murray Corp. 144A company guaranty sr. notes 8 3/4s, 2020 920,000 959,100 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 540,000 548,100 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 965,000 1,020,488 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 930,000 981,150 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 15,000 15,469 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 2,020,000 2,055,350 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 920,000 929,200 HD Supply, Inc. company guaranty sr. unsec. sub. notes 10 1/2s, 2021 920,000 957,950 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 2,725,000 3,201,874 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 1,460,000 1,547,600 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 570,000 592,800 Hexion U.S. Finance Corp. 144A sr. notes 6 5/8s, 2020 475,000 494,000 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 280,000 284,900 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 1,180,000 1,231,625 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A company guaranty sr. notes 8 7/8s, 2018 865,000 902,844 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 1,165,000 1,301,888 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 2,510,000 2,773,550 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 1,625,000 1,641,250 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 2,065,000 1,889,475 Ineos Finance PLC 144A company guaranty sr. notes 8 3/8s, 2019 (United Kingdom) 830,000 925,450 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 375,000 411,563 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 365,000 362,263 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 1,400,000 1,843,432 Inmet Mining Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) $375,000 382,500 High Yield Advantage Fund 19 CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Basic materials cont. JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 $2,535,000 $2,921,587 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 805,000 907,638 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 290,000 342,835 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 465,000 534,879 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 $560,000 603,400 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 75,000 80,625 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 920,000 975,200 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 485,000 500,520 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 1,030,000 1,151,025 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 784,000 821,240 Orion Engineered Carbons Bondco GmbH 144A company guaranty sr. notes 9 5/8s, 2018 (Germany) 160,000 178,000 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 1,525,000 1,574,563 PQ Corp. 144A sr. notes 8 3/4s, 2018 1,215,000 1,293,975 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 1,360,000 1,513,000 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 1,275,000 1,377,000 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 895,000 995,688 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 1,060,000 1,067,950 Smurfit Kappa Acquisition company guaranty sr. bonds 7 1/4s, 2017 (Ireland) EUR 100,000 137,264 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) $1,210,000 1,247,797 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 915,000 1,011,075 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 115,000 126,788 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 270,000 294,300 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 610,000 663,375 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 190,000 197,600 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 2,415,000 2,734,987 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 1,665,000 1,756,575 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 2,045,000 2,009,213 USG Corp. sr. unsec. notes 9 3/4s, 2018 1,375,000 1,619,063 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 1,680,000 1,747,200 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 1/8s, 2023 R 1,055,000 1,310,986 20 High Yield Advantage Fund CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Broadcasting (2.3%) Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 $805,000 $798,963 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2019 2,895,000 2,909,475 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 3,635,000 3,862,187 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 1,745,000 1,840,975 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 1,485,000 1,522,125 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 1,590,000 1,856,325 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 1,155,000 1,235,850 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 625,000 665,625 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 1,795,000 1,911,675 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 1,350,000 1,468,125 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 655,000 651,725 Sinclair Television Group, Inc. 144A sr. notes 6 1/8s, 2022 650,000 677,625 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 1,533,000 1,659,472 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 1,265,000 1,385,175 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 7 5/8s, 2018 870,000 957,000 Building materials (1.0%) Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 1,360,000 1,468,800 Building Materials Corp. 144A sr. notes 7s, 2020 640,000 684,800 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 2,135,000 2,492,612 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 2,115,000 2,347,650 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 2,160,000 2,397,600 Owens Corning company guaranty sr. unsec. notes 9s, 2019 424,000 540,600 Cable television (3.0%) Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 1,070,000 1,155,600 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 2,025,000 2,359,124 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 470,000 532,275 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 525,000 593,250 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 1,655,000 1,779,125 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 1,290,000 1,293,225 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 975,000 1,084,688 High Yield Advantage Fund 21 CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Cable television cont. CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 $500,000 $537,500 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 625,000 612,500 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 1,545,000 1,651,219 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 1,710,000 1,910,925 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,600,000 1,794,000 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 2,105,000 2,226,037 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 775,000 856,375 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 1,665,000 1,810,688 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 1,170,000 1,199,250 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 995,000 1,059,935 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) $735,000 792,243 Videotron Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 1,998,000 2,047,949 Videotron Ltd. company guaranty sr. unsec. unsub. notes 6 7/8s, 2021 (Canada) CAD 340,000 365,606 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 5 1/4s, 2022 (United Kingdom) $600,000 605,700 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2022 (United Kingdom) 1,025,000 1,030,408 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 3,295,000 3,715,113 Capital goods (6.7%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 2,725,000 2,922,563 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 4,625,000 5,284,062 ARD Finance SA sr. notes Ser. REGS, 11 1/8s, 2018 (Luxembourg) ‡‡ EUR 222,868 312,751 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) ‡‡ $495,936 543,050 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 860,000 1,202,591 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 480,000 671,214 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) $225,000 243,563 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. notes 4 7/8s, 2022 (Ireland) 770,000 770,000 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. unsec. notes 7s, 2020 (Ireland) 1,525,000 1,586,000 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 410,000 452,025 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 525,000 551,250 Ball Corp. company guaranty sr. unsec. notes 4s, 2023 385,000 369,600 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 1,295,000 1,418,025 22 High Yield Advantage Fund CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Capital goods cont. Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 $705,000 $814,275 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ 1,915,000 1,996,388 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 995,000 1,039,775 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 755,000 887,125 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 2,785,000 3,147,049 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 230,000 259,325 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 700,000 684,250 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 370,000 521,813 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 $1,410,000 1,496,363 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 2,305,000 2,483,638 Exide Technologies sr. notes 8 5/8s, 2018 (In default) † 1,730,000 1,115,850 Gestamp Funding Luxemburg SA 144A sr. notes 5 5/8s, 2020 (Luxembourg) 1,055,000 1,031,918 GrafTech International, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 725,000 754,000 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 1,339,000 1,459,510 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 3,585,000 4,699,706 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 610,000 648,125 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 1,070,000 1,055,288 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 160,000 180,800 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 3,021,000 3,111,630 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 2,900,000 3,102,999 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 2,315,000 2,500,200 Reynolds Group Issuer, Inc. Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 985,000 1,078,575 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 925,000 938,875 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 2,665,000 2,904,850 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 635,000 666,750 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 440,000 448,800 High Yield Advantage Fund 23 CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Capital goods cont. Silver II Borrower/Silver II US Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 (Luxembourg) $735,000 $762,563 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 625,000 676,563 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 1,530,000 1,667,700 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 410,000 439,725 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 2,550,000 2,696,625 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 2,205,000 2,403,450 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 2,100,000 2,291,625 Triumph Group, Inc. 144A sr. unsec. notes 4 7/8s, 2021 1,410,000 1,438,200 Coal (1.0%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 460,000 411,700 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 1,175,000 1,057,500 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 4,355,000 4,812,274 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 2,085,000 2,230,950 Murray Energy Corp. 144A company guaranty sr. notes 8 5/8s, 2021 190,000 196,175 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 550,000 627,000 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 150,000 161,625 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 225,000 240,750 Commercial and consumer services (1.5%) Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 700,000 759,500 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 3,080,000 3,164,699 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 320,000 359,200 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 2,330,000 2,580,475 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 925,000 814,000 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 2,780,000 3,120,549 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 1,900,000 2,094,750 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 840,000 795,900 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 1,004,750 1,039,916 24 High Yield Advantage Fund CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Consumer (0.1%) Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 $90,000 $97,200 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 110,000 118,250 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 1,120,000 1,203,999 Consumer staples (6.3%) Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 470,000 550,488 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 430,000 468,163 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A sr. unsec. notes 5 1/2s, 2023 705,000 712,050 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 945,000 945,000 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 550,000 621,500 Carrols Restaurant Group, Inc. company guaranty sr. notes 11 1/4s, 2018 1,260,000 1,422,225 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 1,875,000 2,010,937 Claire’s Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 475,000 496,375 Claire’s Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 494 495 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 2,150,000 2,424,125 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 470,000 461,775 Constellation Brands, Inc. company guaranty sr. unsec. notes 3 3/4s, 2021 190,000 185,250 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 2,135,000 2,460,588 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 735,000 825,038 Corrections Corp. of America 144A sr. unsec. notes 4 5/8s, 2023 R 475,000 482,125 Corrections Corp. of America 144A sr. unsec. notes 4 1/8s, 2020 R 380,000 381,425 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 1,930,000 2,166,425 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 1,830,000 2,065,613 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 3,686,000 4,146,750 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 1,415,000 1,575,956 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Austria) 1,275,000 1,276,011 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 2,130,000 2,114,024 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 870,000 945,038 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 570,000 619,875 High Yield Advantage Fund 25 CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Consumer staples cont. Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 $945,000 $996,975 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 1,600,000 2,185,971 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 (Brazil) $585,000 628,875 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 540,000 592,650 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 2,465,000 2,643,712 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 1,455,000 1,542,300 Landry’s Inc. 144A sr. unsec. notes 9 3/8s, 2020 1,595,000 1,734,563 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 864,000 937,440 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 715,000 797,225 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 1,300,000 1,447,875 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 2,040,000 2,203,200 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 1,890,000 1,923,075 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 515,000 590,319 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 1,340,000 1,376,850 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 2,670,000 2,763,450 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 2,280,000 2,573,549 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 445,000 500,625 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 1,245,000 1,416,188 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 2,405,000 2,660,531 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 1,605,000 1,777,538 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 1,815,000 2,044,144 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 965,000 1,034,963 Energy (oil field) (0.9%) FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 1,737,000 1,849,905 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 910,000 991,900 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 1,785,000 1,807,313 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 2,205,000 2,390,616 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 1,410,000 1,455,825 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 325,000 349,375 26 High Yield Advantage Fund CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Entertainment (1.1%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 $2,010,000 $2,321,549 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 820,000 904,050 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 255,000 283,050 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 945,000 945,000 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 160,000 179,520 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 480,000 487,200 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 1,105,000 1,234,838 Cinemark USA, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 235,000 234,119 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 1,930,000 2,200,199 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 730,000 726,350 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 ## 705,000 706,763 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 1,180,000 1,185,900 Financials (8.7%) A-S Co-Issuer Subsidiary, Inc./A-S Merger Sub., LLC 144A sr. unsec. notes 7 7/8s, 2020 1,700,000 1,793,500 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 975,000 970,125 Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 865,000 884,463 Air Lease Corp. sr. unsec. notes 6 1/8s, 2017 1,385,000 1,492,338 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 795,000 946,050 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 2,620,000 3,058,849 Ally Financial, Inc. unsec. sub. notes 8s, 2018 1,331,000 1,557,270 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 1,905,000 2,495,550 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 790,000 742,600 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 885,000 955,800 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 990,000 1,050,390 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 285,000 284,288 CIT Group, Inc. sr. unsec. notes 5s, 2022 845,000 899,925 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 1,145,000 1,233,738 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 1,290,000 1,451,250 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 1,975,000 2,137,937 Citigroup, Inc. unsec. sub. notes 4 3/4s, 2019 EUR 565,000 736,973 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 $680,000 676,600 High Yield Advantage Fund 27 CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Financials cont. CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 $965,000 $1,051,850 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 1,675,000 1,649,875 Dresdner Funding Trust I 144A bonds 8.151s, 2031 3,310,000 3,525,150 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 2,770,000 2,908,500 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 6.071s, perpetual maturity (Jersey) 1,155,000 1,053,938 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 1,800,000 2,020,196 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 650,000 632,931 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 365,000 389,638 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 3,565,000 3,778,900 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 1,440,000 1,569,600 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 1,695,000 1,813,650 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 630,000 655,200 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 660,000 653,400 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 1,025,000 1,107,000 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 R 1,255,000 1,455,800 LBG Capital No. 1 PLC 144A jr. unsec. sub. FRN notes 8s, perpetual maturity (United Kingdom) 785,000 835,044 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 195,000 203,775 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 970,000 1,159,150 Lloyds TSB Bank PLC jr. sub. FRN notes Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 1,265,000 2,945,275 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R $640,000 707,200 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 915,000 1,001,925 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 810,000 867,713 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 410,000 469,450 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2020 1,555,000 1,702,725 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. unsub. notes 9 5/8s, 2019 270,000 307,800 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 800,000 816,000 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 1,365,000 1,457,138 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 685,000 724,388 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 1,275,000 1,367,438 28 High Yield Advantage Fund CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Financials cont. Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 $910,000 $955,500 Onex USI Acquisition Corp. 144A sr. unsec. notes 7 3/4s, 2021 1,905,000 1,985,963 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 1,360,000 1,581,000 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 1,115,000 1,268,313 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 1,515,000 1,541,513 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 935,000 1,047,200 Regions Bank unsec. sub. notes 7 1/2s, 2018 600,000 728,087 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 (In default) † 2,855,000 3,090,537 Royal Bank of Scotland PLC (The) jr. sub. FRN notes Ser. MTN, 7.64s, perpetual maturity (United Kingdom) 1,000,000 965,000 Royal Bank of Scotland PLC (The) jr. unsec. sub. FRB bonds 7.648s, perpetual maturity (United Kingdom) 3,850,000 4,052,125 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 3,455,000 3,835,050 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 3,930,000 4,072,463 Springleaf Finance Corp. 144A sr. unsec. notes 6s, 2020 800,000 772,000 Gaming and lottery (2.8%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 2,160,000 2,162,700 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 407,000 252,340 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 1,785,000 1,865,325 Caesars Entertainment Operating Co., Inc. 144A company guaranty sr. notes 9s, 2020 5,495,000 5,288,937 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 1,150,000 1,262,125 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 2,410,000 2,454,516 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $655,000 651,725 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 1,100,000 1,204,500 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 1,145,000 1,236,600 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 1,995,000 139,650 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ 4,228,496 4,540,347 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 410,000 428,963 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 1,295,000 1,424,500 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 2,505,000 2,905,800 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 2,721,000 2,891,063 High Yield Advantage Fund 29 CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Health care (7.2%) Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 $950,000 $990,375 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 1,480,000 1,539,200 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 1,200,000 1,311,000 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 2,125,000 2,236,562 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 1,785,000 1,912,181 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 1,890,000 2,789,951 CDRT Holding Corp. 144A sr. unsec. notes 9 1/4s, 2017 ‡‡ $2,670,000 2,743,425 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 1,570,000 1,644,575 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 625,000 687,500 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 610,000 849,480 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $4,333,000 4,972,118 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 1,065,000 1,160,850 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 895,000 962,125 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 1,315,000 1,443,213 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 3,165,000 3,449,850 HCA, Inc. sr. notes 6 1/2s, 2020 5,040,000 5,695,201 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 410,000 478,675 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 2,980,000 3,199,775 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 1,565,000 1,635,425 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 795,000 840,713 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 760,000 815,100 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 1,825,000 2,082,781 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 3,890,000 4,259,549 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 955,000 993,200 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 1,515,000 1,696,800 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 975,000 1,062,750 Service Corporation International sr. notes 7s, 2019 660,000 712,800 Service Corporation International sr. notes 7s, 2017 205,000 234,213 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 2,005,000 2,225,550 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 3,065,000 3,256,563 30 High Yield Advantage Fund CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Health care cont. Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 $1,125,000 $1,209,375 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 2,385,000 2,480,400 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 577,149 580,035 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 1,135,000 1,225,800 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 2,070,000 2,292,524 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 1/2s, 2021 475,000 466,688 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 3/8s, 2021 1,455,000 1,411,350 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 1,140,000 1,273,950 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 250,000 269,375 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 1,480,000 1,579,900 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 1/2s, 2016 1,185,000 1,226,475 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 780,000 832,650 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/4s, 2017 280,000 295,400 Homebuilding (2.0%) Beazer Homes USA, Inc. company guaranty sr. notes 6 5/8s, 2018 750,000 812,813 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 1,025,000 1,137,750 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 190,000 205,200 Beazer Homes USA, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2023 490,000 518,788 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 1,845,000 1,974,150 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 465,000 526,613 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 435,000 479,588 Lennar Corp. 144A company guaranty sr. unsec. notes 5s, 2022 630,000 630,000 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 2,995,000 3,309,474 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 1,355,000 1,351,613 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 2,270,000 2,636,037 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 1,215,000 1,366,875 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 6s, 2035 215,000 206,400 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 350,000 406,000 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 615,000 674,963 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 525,000 594,563 High Yield Advantage Fund 31 CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Homebuilding cont. Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 $316,000 $350,760 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 660,000 664,950 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 1,805,000 2,012,575 Household furniture and appliances (0.2%) RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 1,565,000 1,619,775 Tempur-Pedic International, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 425,000 458,469 Lodging/Tourism (1.7%) Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 650,000 723,125 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty notes 10 3/4s, 2017 3,041,418 3,315,145 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty sr. notes 7 5/8s, 2016 800,000 850,000 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 1,105,000 1,209,975 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 2,365,000 2,524,638 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 R 450,000 457,875 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 2,235,000 2,550,694 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 535,000 588,500 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 1,110,000 1,209,900 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 1,440,000 1,702,800 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 915,000 1,052,250 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 360,000 389,700 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 345,000 346,725 Media (0.2%) Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 675,000 374,625 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 438,000 481,800 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 1,065,000 1,070,324 Oil and gas (11.0%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 2,895,000 2,858,813 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 980,000 1,038,800 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 500,000 535,000 32 High Yield Advantage Fund CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Oil and gas cont. Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 $2,473,000 $2,565,737 Atlas Pipeline Partners LP/Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 555,000 589,688 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 1,020,000 1,092,675 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 1,290,000 1,419,000 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 3,479,000 3,792,110 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 1,535,000 1,757,575 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 1,900,000 2,099,500 Chesapeake Energy Corp. company guaranty notes 6 1/2s, 2017 220,000 242,000 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 485,000 675,236 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 $1,445,000 1,611,175 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 470,000 488,800 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 1,650,000 1,732,500 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 1,090,000 1,144,500 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 1,720,000 1,876,950 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 970,000 993,038 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 1,280,000 1,321,600 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 1,410,000 817,800 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 3,200,000 3,312,000 Continental Resources, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 710,000 717,100 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 3,480,000 3,740,999 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 7 1/8s, 2022 555,000 593,850 CrownRock LP/CrownRock Finance, Inc. 144A sr. unsec. notes 7 1/8s, 2021 960,000 988,800 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 1,240,000 1,385,700 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 825,000 905,438 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 3,140,000 3,124,300 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 1,370,000 1,452,200 High Yield Advantage Fund 33 CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Oil and gas cont. Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 $1,045,000 $1,024,100 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 2,630,000 2,702,325 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 1,625,000 1,726,563 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 4,129,000 4,201,258 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 390,000 419,250 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 2,020,000 2,171,500 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 3,380,000 3,802,499 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 555,000 610,500 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 2,380,000 2,695,350 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 6 1/4s, 2019 2,475,000 2,493,563 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) 420,000 369,600 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 1,835,000 1,899,225 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 1,000,000 1,025,000 Neon Capital, Ltd. 144A limited recourse notes Ser. 97, 1.105s, 2013 (Cayman Islands) F 6,684,836 777,387 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 1,350,000 1,444,500 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 360,000 373,500 Newfield Exploration Co. sr. unsec. sub. notes 6 7/8s, 2020 295,000 315,650 Newfield Exploration Co. sr. unsec. unsub. notes 5 5/8s, 2024 1,088,000 1,142,400 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 2,620,000 2,724,800 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 930,000 1,006,725 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 3,760,000 3,854,000 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 2,775,000 3,101,063 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 710,000 752,600 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 640,000 692,800 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 640,000 649,600 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 2,650,000 2,915,000 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 565,000 566,413 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 2,875,000 3,205,625 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 690,000 722,775 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 3,905,000 4,070,962 34 High Yield Advantage Fund CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Oil and gas cont. SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 $415,000 $427,450 Seven Generations Energy Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 610,000 637,450 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 1,510,000 1,593,050 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 715,000 766,838 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 690,000 753,825 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 280,000 308,000 Suburban Propane Partners LP/Suburban Energy Finance Corp. sr. unsec. notes 7 3/8s, 2021 1,135,000 1,222,963 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 1,845,000 1,955,700 Whiting Petroleum Corp. company guaranty notes 7s, 2014 1,245,000 1,282,350 Williams Cos., Inc. (The) notes 7 3/4s, 2031 1,113,000 1,368,794 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 335,000 421,029 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 555,000 598,013 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 2,270,000 2,411,874 Publishing (0.1%) Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 765,000 765,000 Regional Bells (0.8%) Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 300,000 318,750 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 170,000 174,038 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 855,000 899,888 CyrusOne LP /CyrusOne Finance Corp. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 810,000 864,675 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 535,000 623,275 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 2,145,000 2,456,024 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 2,160,000 2,486,700 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 470,000 493,500 Retail (2.9%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 995,000 1,114,400 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 505,000 580,119 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 450,000 488,250 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 2,405,000 2,420,055 Bon-Ton Department Stores, Inc. (The) 144A notes 8s, 2021 475,000 487,469 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 1,705,000 1,903,206 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 ‡‡ 380,000 386,175 CST Brands, Inc. 144A company guaranty sr. unsec. notes 5s, 2023 2,220,000 2,242,200 High Yield Advantage Fund 35 CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Retail cont. Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ $705,000 $749,944 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 2,090,000 2,393,049 L Brands, Inc. sr. notes 5 5/8s, 2022 685,000 732,950 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 619,000 711,547 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 1,631,000 1,706,450 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 2,205,000 2,320,762 Neiman-Marcus Group, Inc. (The) company guaranty sr. notes 7 1/8s, 2028 1,230,000 1,279,200 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 ‡‡ 2,225,000 2,294,531 Penske Automotive Group, Inc. 144A company guaranty sr. sub. notes 5 3/4s, 2022 1,350,000 1,422,563 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 870,000 950,475 Petco Holdings, Inc. 144A sr. notes 8 1/2s, 2017 ‡‡ 925,000 950,438 Rent-A-Center, Inc. 144A sr. unsec. notes 4 3/4s, 2021 1,110,000 1,096,125 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 1,420,000 1,503,425 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (no set date to PIK expiration) ‡‡ 1,590,000 1,635,728 Technology (4.1%) Alcatel-Lucent USA, Inc. sr. unsec. unsub. notes 6.45s, 2029 1,670,000 1,340,175 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 1,030,000 865,200 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 3,345,000 3,119,213 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 2,350 2,421 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 1,560,000 1,606,800 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 940,000 1,078,650 Ceridian Corp. 144A sr. unsec. notes 11s, 2021 1,935,000 2,225,250 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 1,565,000 1,701,938 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 3,480,000 3,801,900 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 3,370,000 3,572,199 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 1,790,000 1,888,450 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 1,300,000 1,329,250 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 1,330,000 1,286,775 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 1,409,000 1,592,170 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 654,000 721,035 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 2,992,000 3,253,799 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 870,000 980,925 36 High Yield Advantage Fund CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Technology cont. Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 $1,160,000 $1,360,100 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 630,000 703,238 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 75,000 78,000 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 540,000 586,575 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 899,000 845,060 NXP BV/NXP Funding, LLC 144A sr. unsec. notes 5 3/4s, 2023 (Netherlands) 480,000 499,200 Softbank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 1,805,000 1,826,573 SunGard Data Systems, Inc. 144A company guaranty sr. sub. notes 6 5/8s, 2019 1,040,000 1,094,600 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 1,615,000 1,776,500 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 2,080,000 2,272,399 Telecommunications (7.2%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 710,000 823,600 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 1,205,000 1,287,904 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 525,000 561,120 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 570,000 618,450 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 1,225,000 1,240,313 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 925,000 1,004,458 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 2,195,000 2,337,674 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 1,195,000 1,242,800 Equinix, Inc. sr. unsec. notes 7s, 2021 925,000 1,031,375 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 1,750,000 1,911,875 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 2,205,000 2,464,088 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 1,170,000 1,285,538 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 740,000 770,525 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,150,000 1,216,699 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 3,315,000 3,547,050 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 4,470,000 4,699,088 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 1,035,000 1,141,088 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 1,210,000 1,331,000 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 270,000 292,275 High Yield Advantage Fund 37 CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Telecommunications cont. Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 $835,000 $878,838 Lynx I Corp. 144A sr. notes 5 3/8s, 2021 740,000 767,750 Lynx II Corp. 144A sr. unsec. notes 6 3/8s, 2023 740,000 773,300 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 1,335,000 1,455,150 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 2,270,000 2,400,525 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 2,210,000 2,314,974 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 (Mexico) 240,000 242,400 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 (Mexico) 835,000 751,500 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 (Mexico) 2,235,000 1,866,225 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 530,000 586,975 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 1,430,000 1,390,675 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 2,020,000 2,297,750 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 1,480,000 1,700,232 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,285,000 1,494,963 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 800,000 876,000 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 465,000 483,600 Sprint Capital Corp. company guaranty 6 7/8s, 2028 3,575,000 3,575,000 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 2,065,000 2,379,912 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 1,725,000 1,863,000 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 1,315,000 1,538,550 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 885,000 960,225 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 3,575,000 4,343,625 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 725,000 795,688 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,240,000 1,345,400 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 250,000 343,797 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $1,415,000 1,475,138 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 550,000 578,875 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Luxembourg) ‡‡ 624,744 659,105 Windstream Corp. company guaranty sr. unsec. notes 6 3/8s, 2023 855,000 844,313 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 2,290,000 2,633,499 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 925,000 994,375 38 High Yield Advantage Fund CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Telephone (0.3%) CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 $375,000 $387,656 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 2,390,000 2,384,024 Textiles (0.2%) Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 1,110,000 1,223,774 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 490,000 524,300 Transportation (1.3%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 3,795,000 4,084,368 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 2,309,000 2,528,355 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 2,650,000 2,842,125 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 2,080,000 2,376,400 Watco Cos LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 1,380,000 1,452,450 Utilities and power (4.6%) AES Corp. (VA) sr. unsec. notes 8s, 2020 520,000 624,000 AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 2,255,000 2,643,988 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 2,177,000 2,547,090 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 660,000 648,450 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 1,296,000 1,422,360 Calpine Corp. 144A sr. notes 7 1/4s, 2017 2,736,000 2,859,119 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 1,630,000 1,937,583 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 2,290,000 2,467,475 El Paso Corp. sr. unsec. notes 7s, 2017 1,160,000 1,321,279 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 705,000 785,194 El Paso Natural Gas Co. debs. 8 5/8s, 2022 765,000 1,036,565 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 1,870,000 2,129,463 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 2,185,000 2,488,169 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 560,000 634,900 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 2,195,000 2,518,762 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 625,000 673,438 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 430,000 479,450 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 3,235,000 3,671,725 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 ‡‡ 950,000 1,002,250 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 605,000 596,390 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 1,280,000 1,446,400 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 2,330,000 2,632,900 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 380,000 443,650 High Yield Advantage Fund 39 CORPORATE BONDS AND NOTES (88.7%)* cont. Principal amount Value Utilities and power cont. NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 $655,000 $730,325 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 3,645,000 4,064,174 NRG Energy, Inc. company guaranty sr. unsec. notes 7 5/8s, 2018 260,000 293,150 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 935,000 1,135,675 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 166,000 188,410 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,110,000 1,165,500 Regency Energy Partners 144A company guaranty sr. unsec. notes 4 1/2s, 2023 945,000 935,550 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 305,000 396,459 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 1,660,000 531,200 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 745,000 584,825 Total corporate bonds and notes (cost $848,785,444) SENIOR LOANS (4.7%)* c Principal amount Value Academy, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2018 $343,275 $346,107 Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 1,950,000 1,950,000 Alcatel-Lucent USA, Inc. bank term loan FRN Ser. C, 7 1/4s, 2018 653,363 660,169 Aot Bedding Super Holdings, LLC bank term loan FRN 5s, 2019 882,788 887,692 Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 1,226,925 1,245,329 Asurion Corp. bank term loan FRN 11s, 2019 1,255,000 1,339,713 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 212,074 213,311 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.454s, 2018 4,272,740 3,820,097 CCM Merger, Inc. bank term loan FRN Ser. B, 5 1/2s, 2017 1,907,068 1,922,167 Chrysler Group, LLC bank term loan FRN Ser. B, 6s, 2017 73,872 74,730 Clear Channel Communications, Inc. bank term loan FRN Ser. D, 7.024s, 2019 2,479,000 2,309,602 Cricket Communications, Inc. bank term loan FRN Ser. C, 4 3/4s, 2020 2,555,000 2,566,498 Cumulus Media Holdings, Inc. bank term loan FRN 7 1/2s, 2019 968,427 1,003,936 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 1,362,910 1,370,942 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 1,861,317 1,832,234 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.2s, 2014 ‡‡ 746,911 721,143 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.2s, 2014 ‡‡ 425,146 410,479 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 1,400,000 1,413,416 Harrah’s bank term loan FRN Ser. B, 9 1/2s, 2016 478,913 479,910 iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 R 1,319 1,335 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 R 365,000 388,725 40 High Yield Advantage Fund SENIOR LOANS (4.7%)* c cont. Principal amount Value J.C. Penney Corp., Inc. bank term loan FRN 6s, 2018 $1,365,000 $1,383,200 Kinetic Concepts, Inc. bank term loan FRN Ser. C1, 5 1/2s, 2018 437,792 443,716 Mirror Bidco Corp. bank term loan FRN 5 1/4s, 2019 (Luxembourg) 857,850 864,284 Neiman Marcus Group, Inc. (The) bank term loan FRN 4s, 2018 1,540,000 1,538,351 Nuveen Investments, Inc. bank term loan FRN 6 1/2s, 2019 2,605,000 2,624,537 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 610,000 615,592 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 930,331 933,045 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 721,841 727,856 Plains Exploration & Production Co. bank term loan FRN Class B, 5 1/4s, 2019 1,490,000 1,489,255 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 632,226 633,609 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 1,596,000 1,611,674 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.724s, 2017 4,958,299 3,590,121 Travelport, LLC bank term loan FRN 9 1/2s, 2016 2,424,988 2,521,988 Travelport, LLC bank term loan FRN 8 3/8s, 2016 2,852,336 2,827,377 Univision Communications, Inc. bank term loan FRN Ser. C1, 4 1/2s, 2020 915,599 912,738 Total senior loans (cost $47,991,219) CONVERTIBLE BONDS AND NOTES (0.7%)* Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $170,000 $210,588 DFC Global Corp. 144A cv. sr. unsec. unsub. notes 3 1/4s, 2017 860,000 880,468 Exide Technologies cv. sr. sub. notes FRN zero%, 2013 (In default) † 1,004,000 130,520 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R 955,000 1,190,169 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 341,000 375,526 Terex Corp. cv. company guaranty sr. unsec. sub. notes 4s, 2015 485,000 1,106,709 TRW Automotive, Inc. cv. company guaranty sr. unsec. notes 3 1/2s, 2015 550,000 1,209,835 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 889,000 1,749,107 Total convertible bonds and notes (cost $6,073,512) SHORT-TERM INVESTMENTS (3.6%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.01% L 35,866,062 $35,866,062 U.S. Treasury Bills with an effective yield of 0.16%, July 25, 2013 $372,000 371,912 Total short-term investments (cost $36,237,974) TOTAL INVESTMENTS Total investments (cost $939,088,149) High Yield Advantage Fund 41 Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from December 1, 2012 through May 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,013,769,025. † Non-income-producing security. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. ## Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $615,888 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 5/31/13 (aggregate face value $19,506,705) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 7/17/13 $481,778 $490,436 $8,658 Euro Sell 6/19/13 3,773,468 3,769,662 (3,806) Barclays Bank PLC British Pound Sell 6/19/13 2,872,131 2,837,357 (34,774) Euro Sell 6/19/13 1,438,805 1,439,568 763 42 High Yield Advantage Fund FORWARD CURRENCY CONTRACTS at 5/31/13 (aggregate face value $19,506,705) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International Euro Sell 6/19/13 $1,346,516 $1,347,167 $651 Deutsche Bank AG Euro Sell 6/19/13 229,034 229,171 137 Goldman Sachs International Euro Sell 6/19/13 302,345 302,320 (25) JPMorgan Chase Bank N.A. Canadian Dollar Sell 7/17/13 508,276 517,274 8,998 Euro Sell 6/19/13 1,667,579 1,668,469 890 State Street Bank and Trust Co. Canadian Dollar Sell 7/17/13 2,333,349 2,374,350 41,001 Euro Sell 6/19/13 2,181,670 2,182,807 1,137 UBS AG Euro Sell 6/19/13 2,104,199 2,104,796 597 WestPac Banking Corp. Canadian Dollar Sell 7/17/13 239,058 243,328 4,270 Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Convertible bonds and notes $— $6,852,922 $— Corporate bonds and notes — 898,159,486 777,387 Senior loans — 47,674,878 — Short-term investments 35,866,062 371,912 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $28,497 $— Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. High Yield Advantage Fund 43 Statement of assets and liabilities 5/31/13 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $903,222,087) $953,836,585 Affiliated issuers (identified cost $35,866,062) (Notes 1 and 6) 35,866,062 Cash 2,532,715 Interest and other receivables 17,531,640 Receivable for shares of the fund sold 750,823 Receivable for investments sold 20,833,100 Unrealized appreciation on forward currency contracts (Note 1) 67,102 Total assets LIABILITIES Payable for investments purchased 13,870,593 Payable for purchases of delayed delivery securities (Note 1) 705,000 Payable for shares of the fund repurchased 1,407,445 Payable for compensation of Manager (Note 2) 503,066 Payable for custodian fees (Note 2) 9,539 Payable for investor servicing fees (Note 2) 277,926 Payable for Trustee compensation and expenses (Note 2) 276,864 Payable for administrative services (Note 2) 1,896 Payable for distribution fees (Note 2) 414,509 Distributions payable to shareholders 372 Unrealized depreciation on forward currency contracts (Note 1) 38,605 Other accrued expenses 143,187 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,037,960,797 Undistributed net investment income (Note 1) 3,577,852 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (78,407,867) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 50,638,243 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 44 High Yield Advantage Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($701,582,822 divided by 112,458,487 shares) $6.24 Offering price per class A share (100/96.00 of $6.24)* $6.50 Net asset value and offering price per class B share ($17,609,196 divided by 2,882,849 shares)** $6.11 Net asset value and offering price per class C share ($30,273,483 divided by 4,971,274 shares)** $6.09 Net asset value and redemption price per class M share ($122,139,623 divided by 19,595,766 shares) $6.23 Offering price per class M share (100/96.75 of $6.23)† $6.44 Net asset value, offering price and redemption price per class R share ($27,143,418 divided by 4,355,267 shares) $6.23 Net asset value, offering price and redemption price per class Y share ($115,020,483 divided by 17,774,032 shares) $6.47 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. High Yield Advantage Fund 45 Statement of operations Six months ended 5/31/13 (Unaudited) INVESTMENT INCOME Interest (net of foreign tax of $3,666) (including interest income of $20,692 from investments in affiliated issuers) (Note 6) $35,933,238 Total investment income EXPENSES Compensation of Manager (Note 2) 2,951,998 Investor servicing fees (Note 2) 834,759 Custodian fees (Note 2) 15,219 Trustee compensation and expenses (Note 2) 51,118 Distribution fees (Note 2) 1,497,960 Administrative services (Note 2) 18,572 Other 219,188 Total expenses Expense reduction (Note 2) (572) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 10,651,185 Net increase from payments by affiliates (Note 2) 5,437 Net realized gain on foreign currency transactions (Note 1) 247,049 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 60,767 Net unrealized appreciation of investments during the period 11,905,638 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 46 High Yield Advantage Fund Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 5/31/13* Year ended 11/30/12 Operations: Net investment income $30,344,996 $60,674,884 Net realized gain on investments and foreign currency transactions 10,903,671 7,334,152 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 11,966,405 65,765,841 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (23,155,613) (39,862,201) Class B (475,072) (722,360) Class C (866,873) (1,457,020) Class M (3,897,549) (8,496,166) Class R (837,718) (1,442,102) Class Y (3,952,894) (8,559,900) Redemption fees (Note 1) 5,720 17,085 Increase from capital share transactions (Note 4) 27,522,872 97,306,379 Total increase in net assets NET ASSETS Beginning of period 966,211,080 795,652,488 End of period (including undistributed net investment income of $3,577,852 and $6,418,575, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. High Yield Advantage Fund 47 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees b reimbursements end of period value (%) c (in thousands) (%) d netassets (%) (%) Class A May 31, 2013 ** .18 .14 (.20) — — 5.30 * .52 * 2.95 * 25 * November 30, 2012 .40 .50 (.40) — — 1.04 6.74 40 November 30, 2011 .43 (.27) (.44) — — f 1.04 7.25 57 November 30, 2010 .44 .32 (.42) — — 1.05 e 7.66 e 71 November 30, 2009 .40 1.55 (.44) — — 1.13 e 8.13 e 59 November 30, 2008 .42 (1.97) (.45) — — 1.10 e 7.63 e 34 Class B May 31, 2013 ** .16 .14 (.18) — — 5.00 * .89 * 2.57 * 25 * November 30, 2012 .35 .48 (.36) — — 1.79 5.94 40 November 30, 2011 .38 (.27) (.39) — — f 1.79 6.50 57 November 30, 2010 .39 .32 (.38) — — 1.80 e 6.93 e 71 November 30, 2009 .35 1.54 (.41) — — 1.88 e 7.41 e 59 November 30, 2008 .38 (1.94) (.41) — — 1.85 e 6.86 e 34 Class C May 31, 2013 ** .16 .14 (.18) — — 5.02 * .89 * 2.58 * 25 * November 30, 2012 .35 .48 (.36) — — 1.79 5.95 40 November 30, 2011 .37 (.25) (.40) — — f 1.79 6.49 57 November 30, 2010 .39 .31 (.38) — — 1.80 e 6.92 e 71 November 30, 2009 .35 1.54 (.41) — — 1.88 e 7.16 e 59 November 30, 2008 .37 (1.93) (.41) — — 1.85 e 6.78 e 34 Class M May 31, 2013 ** .18 .14 (.20) — — 5.21 * .64 * 2.83 * 25 * November 30, 2012 .39 .49 (.39) — — 1.29 6.51 40 November 30, 2011 .42 (.27) (.43) — — f 1.29 7.00 57 November 30, 2010 .43 .31 (.41) — — 1.30 e 7.42 e 71 November 30, 2009 .39 1.56 (.43) — — 1.38 e 7.97 e 59 November 30, 2008 .41 (1.97) (.44) — — 1.35 e 7.36 e 34 Class R May 31, 2013 ** .18 .14 (.20) — — 5.21 * .64 * 2.83 * 25 * November 30, 2012 .39 .49 (.39) — — 1.29 6.46 40 November 30, 2011 .41 (.26) (.43) — — f 1.29 6.98 57 November 30, 2010 .43 .32 (.41) — — 1.30 e 7.34 e 71 November 30, 2009 .38 1.56 (.43) — — 1.38 e 7.63 e 59 November 30, 2008 .41 (1.97) (.44) — — 1.35 e 8.31 e 34 Class Y May 31, 2013 ** .20 .14 (.21) — — 5.37 * .40 * 3.07 * 25 * November 30, 2012 .43 .52 (.42) — — .79 6.99 40 November 30, 2011 .46 (.28) (.45) — — f .79 7.49 57 November 30, 2010 .47 .33 (.43) — — .80 e 7.87 e 71 November 30, 2009 .43 1.58 (.45) — — .88 e 8.35 e 59 November 30, 2008 .45 (2.03) (.46) — — .85 e 7.94 e 34 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 48 High Yield Advantage Fund High Yield Advantage Fund 49 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset arrangements (Note 2). e Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to November30, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets November 30, 2010 0.01% November 30, 2009 0.09 November 30, 2008 0.02 f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. The accompanying notes are an integral part of these financial statements. 50 High Yield Advantage Fund Notes to financial statements 5/31/13 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from December 1, 2012 through May 31, 2013. Putnam High Yield Advantage Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The investment objective of the fund is to seek high current income. Capital growth is a secondary objective when consistent with achieving high current income. The fund invests mainly in bonds that are obligations of U.S. companies, are below investment- grade in quality (sometimes referred to as “junk bonds”), and have intermediate- to long term maturities (three years or longer). The fund may also invest in other debt instruments, including loans. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. For shares purchased before June 24, 2013, a 1.00% redemption fee may apply on shares that are redeemed (either by selling or exchanging into another fund) within 30 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. No redemption fee will apply to shares purchased on or after June 24, 2013. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. High Yield Advantage Fund 51 Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S.dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent 52 High Yield Advantage Fund amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $34,036 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable High Yield Advantage Fund 53 to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At November 30, 2012, the fund had a capital loss carryover of $89,254,269 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $8,720,272 N/A $8,720,272 November 30, 2014 21,153,748 N/A 21,153,748 November 30, 2016 59,380,249 N/A 59,380,249 November 30, 2017 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $939,145,418, resulting in gross unrealized appreciation and depreciation of $60,839,384 and $10,282,155, respectively, or net unrealized appreciation of $50,557,229. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.520% of the next $50 billion, 0.670% of the next $5 billion, 0.500% of the next $50 billion, 0.620% of the next $10 billion, 0.490% of the next $100 billion and 0.570% of the next $10 billion, 0.485% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, 54 High Yield Advantage Fund taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. Putnam Management voluntarily reimbursed the fund $5,437 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $575,702 ClassR 21,699 ClassB 13,280 ClassY 99,379 ClassC 24,078 Total ClassM 100,621 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $572 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $758, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% High Yield Advantage Fund 55 and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $888,969 ClassM 311,020 ClassB 82,058 ClassR 67,054 ClassC 148,859 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $35,739 and $150 from the sale of classA and classM shares, respectively, and received $8,197 and $403 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $18 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $275,103,327 and $238,530,883, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 5/31/13 Year ended 11/30/12 ClassA Shares Amount Shares Amount Shares sold 20,909,954 $130,015,763 34,034,672 $202,599,367 Shares issued in connection with reinvestment of distributions 2,831,672 17,607,124 5,670,687 33,574,614 23,741,626 147,622,887 39,705,359 236,173,981 Shares repurchased (17,971,472) (112,192,539) (23,887,276) (141,992,891) Net increase Six months ended 5/31/13 Year ended 11/30/12 ClassB Shares Amount Shares Amount Shares sold 533,170 $3,256,563 1,506,951 $8,803,078 Shares issued in connection with reinvestment of distributions 63,094 384,284 93,908 547,236 596,264 3,640,847 1,600,859 9,350,314 Shares repurchased (259,762) (1,585,297) (518,250) (3,027,472) Net increase Six months ended 5/31/13 Year ended 11/30/12 ClassC Shares Amount Shares Amount Shares sold 684,279 $4,171,917 2,684,363 $15,569,195 Shares issued in connection with reinvestment of distributions 116,464 707,278 200,002 1,160,670 800,743 4,879,195 2,884,365 16,729,865 Shares repurchased (729,224) (4,436,127) (877,499) (5,107,018) Net increase 56 High Yield Advantage Fund Six months ended 5/31/13 Year ended 11/30/12 ClassM Shares Amount Shares Amount Shares sold 851,229 $5,297,886 468,594 $2,800,522 Shares issued in connection with reinvestment of distributions 24,087 149,671 49,298 291,693 875,316 5,447,557 517,892 3,092,215 Shares repurchased (1,433,637) (8,944,826) (3,622,077) (21,541,253) Net decrease Six months ended 5/31/13 Year ended 11/30/12 ClassR Shares Amount Shares Amount Shares sold 930,755 $5,797,226 1,958,340 $11,604,867 Shares issued in connection with reinvestment of distributions 134,865 837,667 243,330 1,442,102 1,065,620 6,634,893 2,201,670 13,046,969 Shares repurchased (983,616) (6,125,946) (812,157) (4,830,060) Net increase Six months ended 5/31/13 Year ended 11/30/12 ClassY Shares Amount Shares Amount Shares sold 3,547,442 $22,971,344 7,870,709 $48,345,465 Shares issued in connection with reinvestment of distributions 560,912 3,615,471 1,102,272 6,764,955 4,108,354 26,586,815 8,972,981 55,110,420 Shares repurchased (5,243,830) (34,004,587) (9,661,199) (59,698,691) Net decrease At the close of the reporting period, a shareholder of record owned 6.3% of the outstanding shares of the fund. Note 5: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Forward currency contracts (contract amount) $19,700,000 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $67,102 Payables $38,605 Total High Yield Advantage Fund 57 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $226,320 $226,320 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $72,326 $72,326 Total Note 6: Transactions with affiliated issuers Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $40,591,647 $103,683,370 $144,275,017 $14,925 $— Putnam Short Term Investment Fund* — 103,682,737 67,816,675 5,767 35,866,062 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. 58 High Yield Advantage Fund Note 9: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. High Yield Advantage Fund 59 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 60 High Yield Advantage Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Investment Sub-Manager Robert J. Darretta Chief Compliance Officer Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Michael J. Higgins London, England SW1A 1LD Paul L. Joskow Vice President, Treasurer, Elizabeth T. Kennan and Clerk Marketing Services Kenneth R. Leibler Putnam Retail Management Robert E. Patterson Janet C. Smith One Post Office Square George Putnam, III Vice President, Boston, MA 02109 Robert L. Reynolds Principal Accounting Officer, W. Thomas Stephens and Assistant Treasurer Custodian State Street Bank Officers Susan G. Malloy and Trust Company Robert L. Reynolds Vice President and President Assistant Treasurer Legal Counsel Ropes & Gray LLP Jonathan S. Horwitz James P. Pappas Executive Vice President, Vice President Principal Executive Officer, and Compliance Liaison Mark C. Trenchard Vice President and Steven D. Krichmar BSA Compliance Officer Vice President and Principal Financial Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam High Yield Advantage Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam High Yield Advantage Fund By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: July 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: July 26, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: July 26, 2013
